Citation Nr: 0109544	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-08 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to special monthly pension benefits based on 
the need for regular aid and attendance or at the housebound 
rate.  

2.  Entitlement to an increased (compensable) evaluation for 
scar residuals of shell fragment wounds to the left knee and 
thigh area.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1953 to March 
1956.  He also had additional periods of National Guard 
service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  The impairment resulting from the veteran's disabilities 
is not such that he requires the care or assistance of 
another on a regular basis.

2.  The veteran is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes or 
concentric contraction of the visual field to five degrees or 
less, nor is he a patient in a nursing home because of mental 
or physical incapacity.

3.  The veteran does not have a single disability rated at 
100 percent, nor is he permanently housebound by reason of 
disabilities reasonably certain to continue throughout his 
lifetime. 

4.  The veteran's scar residuals of shell fragment wounds to 
the left knee and thigh area are not shown to be manifested 
by clinically ascertainable residuals.

5.  The veteran's service-connected scar residuals of shell 
fragment wounds to the left knee and thigh area do not 
present an exceptional or unusual disability picture 
rendering impracticable the application of the regular 
schedular standards that would have warranted referral of the 
case to the Director of the Compensation and Pension Service.

CONCLUSIONS OF LAW

1.  The criteria for special monthly pension based on the 
need for the regular aid and attendance have not been met.  
38 U.S.C.A. §§ 1502(b), 1521(d) (West 1991); 38 C.F.R. 
§§ 3.23, 3.351(b) and (c), 3.352(a) (2000).

2.  The criteria for special monthly pension at the 
housebound rate have not been met.  38 U.S.C.A. §§ 1502(c), 
1521(e) (West 1991); 38 C.F.R. §§ 3.351(d) (2000).

3.  The criteria for a compensable evaluation for scar 
residuals of shell fragment wounds to the left knee and thigh 
area have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.321, 4.20, 4.117 Diagnostic Codes 7803, 7804, 
7805 (2000).

4.  Referral for consideration of an extra-schedular rating 
for service-connected scar residuals of shell fragment wounds 
to the left knee and thigh area is not warranted by the 
evidence in this case.  38 C.F.R. § 3.321(b)(1) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  In this case, even though the RO did 
not have the benefit of the explicit provisions of the VCAA, 
VA's duties have been fulfilled. The RO requested and 
received the outstanding VA treatment records identified by 
the veteran.  His referenced private treatment report is also 
of record.  There is no indication of any additional records 
which the RO failed to obtain.  The RO also provided the 
veteran appropriate VA examinations.  He was notified in the 
rating decision, as well as the statement of the case (SOC) 
of the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, SOC, and 
letters sent to the appellant informed him of the information 
and evidence needed to substantiate this claim and complied 
with VA's notification requirements.  VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  Thus, in the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.

I.  Entitlement to special monthly pension.

The appellant contends that the RO committed error in denying 
entitlement to special monthly pension benefits.  He argues, 
in essence, that because of his multiple disabilities, he is 
in need of such benefits.

Under the applicable laws and regulations, where an otherwise 
eligible veteran is in need of regular aid and attendance, an 
increased rate of pension is payable.  38 C.F.R. § 3.23 
(2000).  A veteran who is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes or 
concentric contraction of the visual field to 5 degrees or 
less, is a patient in a nursing home because of mental or 
physical incapacity, or establishes a factual need for aid 
and attendance may receive the special monthly pension 
benefit.  38 U.S.C.A. §§ 1502(b), 1521(d) (West 1991); 
38 C.F.R. § 3.351(b)(c) (2000).

The criteria for determining that a veteran is so helpless as 
to be in need of regular aid and attendance are contained in 
38 C.F.R. § 3.352(a).  In such a case, the veteran must show 
that he is disabled and in need of regular aid and attendance 
in carrying out the functions of his everyday life.  The 
following factors are accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  "Bedridden" will also be a proper 
basis for the determination.  For the purpose of this 
paragraph "bedridden" will be that condition which, through 
its essential character, actually requires that the claimant 
remain in bed.  The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made.  The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establishes 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  
38 C.F.R. § 3.352(a) (2000).  

In the event that a veteran does not satisfy the criteria to 
receive an aid and attendance allowance, he may still qualify 
for special monthly pension benefits at the housebound rate.  
In such a case, in addition to having a single permanent 
disability rated 100 percent disabling under the Schedule for 
Rating Disabilities (not including ratings based upon 
unemployability under 38 C.F.R. § 4.17), the veteran must 
demonstrate (1) that he has additional disability or 
disabilities independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent disabling and involving different anatomical 
segments or bodily systems, or (2) that he is permanently 
housebound by reason of disability or disabilities.  This 
requirement is met when the veteran is substantially confined 
to his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 U.S.C.A. § 1502(c), 1521(e) (West 1991); 
38 C.F.R. §§ 3.351(d) (2000).

VA outpatient treatment records show that the veteran is 
treated for left shoulder impingement syndrome and bursitis, 
degenerative joint and disc disease, osteoarthritis of the 
left knee, glaucoma, depression, high blood pressure and a 
hernia.  A February 1998 note shows that he was receiving 
TENS therapy for his left shoulder pain.  A VA occupational 
therapy note, dated August 1998, reveals that the veteran was 
receiving therapy to increase left hand range of motion and 
strength.  

A private radiology report, dated August 1998, shows that 
metallic fragments were noted, and that minimal degenerative 
disease was seen in the knee manifested by minimal spurring 
in the patella.  "This is usual at this age.  The left thigh 
and knee are otherwise adequate.  There is no fracture, bone 
lesion or significant arthritis."  The impression was 
"minimal degenerative disease left knee, otherwise 
negative."  

The report of an April 1998 VA examination (VAE) is of 
record.  It shows that the examiner noted that the veteran 
had multiple visits to the VA hospital for primary open angle 
glaucoma, acute conjunctivitis, and senile nucleus cataract.  
Other visits were due to joint pain in the shoulder, physical 
therapy, idiopathic peripheral neuropathy, organic affective 
syndrome, and a rehabilitation program.  The examiner found 
that the veteran did not require company in reporting to the 
examination, he was not hospitalized, and was not bed or 
wheelchair ridden.  The examiner also found, under the vision 
section of the report, that the veteran had refractive error 
corrected with eyeglasses.  Glaucoma and acute conjunctivitis 
were under treatment and that he had a diagnosis of open 
angle glaucoma.  The examiner further found that the veteran 
was competent to manage his benefit payments and was 
independent to protect himself from the daily hazards of his 
environment.  The examiner noted that the veteran complained 
of pain in the right side of his back, left shoulder, and 
that he had insomnia and depression.  In a typical day, the 
examiner noted that he gives therapy to his left shoulder, 
takes bed rest during the day, and watches television and is 
sedentary at home.  

On physical examination, the examiner found that the veteran 
was alert, oriented and coherent, his build and posture was 
erect, his state of nutrition was satisfactory, as was his 
gait.  He had acute pain in his left shoulder joint with 
limitation of movement, and reflex sympathetic dystrophy of 
upper limbs.  He had degenerative joint disease [DJD] of hips 
and knee joints, with satisfactory movements, but with 
precautions to avoid pain.  He also had degenerative joint 
disease of the vertebral spine with cervical degenerative 
disease.  The examiner also found that the veteran ambulates 
alone without assistance or aid with normal locomotion.  The 
diagnoses were cervical DJD, left shoulder regional disease 
due to cervical myelopathy, idiopathic peripheral neuropathy, 
high blood pressure, open angle glaucoma, acute 
conjunctivitis, nuclei cataract, and depression.  

The evidence does not suggest, nor has it been argued, that 
the veteran is blind or a patient in a nursing home.  
Although the veteran  was diagnosed with open angle glaucoma, 
acute conjunctivitis and nuclei cataract, the examiner 
indicated that the veteran's refractive error was corrected 
with eyeglasses and noted that he watched television on a 
daily basis.  The examiner also found that the veteran 
ambulates alone without assistance or aid with normal 
locomotion.  The examiner further found that the veteran was 
competent to manage his benefit payments and was independent 
to protect himself from the daily hazards of his environment.  
It was also noted that he was not hospitalized.  Based upon 
its review of all the relevant evidence, the Board finds that 
the veteran's disabilities do not prevent him from performing 
the basic functions of self-care without assistance nor do 
they render him so helpless as to be unable to protect 
himself from the hazards incident to his daily environment. 

For example, he was oriented, relevant, and coherent, and the 
examiner reported that he did not require company in 
reporting to the exam.  Although the veteran reported bed 
rest and being sedentary at home, we also note that he was 
receiving physical therapy treatments for his shoulder 
condition.  He also made numerous VA clinic appointments.  
His gait was described as satisfactory.  

With respect to the housebound provisions, the veteran does 
not have a single disability rated at 100 percent nor is it 
contended otherwise, and he does not meet the legal criteria 
for payment of pension at the housebound rate under that 
criterion.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Neither is the veteran housebound.  As noted above, 
although he reported bed rest, he also made numerous clinic 
appointments, and the examiner specifically found that he was 
not bedridden.  

Although the appellant has serious disabilities, the evidence 
does not show that these disabilities require the aid or 
attendance of another person or that he is housebound.  Thus, 
the particular functions that the appellant is able to 
perform show, when considered in conjunction with his 
condition as a whole, that he does not warrant additional 
special monthly pension benefits under the regulations set 
forth in 38 C.F.R. §§ 3.351 or 3.352.

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
special monthly pension by reason of being in need of aid and 
attendance, or by reason of being housebound.  The evidence 
in this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule as required by 
law and VA regulations.  38 C.F.R. §§ 3.102, 4.3 (2000).  


II.  Entitlement to an increased (compensable) evaluation for 
residuals of shell fragment wounds to the left knee and thigh 
area.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2000).  For a claim for an increased 
rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2000), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (2000).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2000).

The veteran's scar residuals of his shell fragment wounds to 
the left knee and thigh area are rated by application of the 
criteria set forth in Diagnostic Code 7805 of VA's Schedule 
for Rating Disabilities, 38 C.F.R. Part 4 (2000) (hereinafter 
Schedule).  38 C.F.R. § 4.118 (2000).  Scars under diagnostic 
code 7805 are to be rated on the limitation of motion of the 
function affected.  Superficial scars are also evaluated 
under Diagnostic Codes 7803 and 7804.  Scars that are poorly 
nourished with repeated ulceration, or tender and painful on 
objective demonstration are evaluated as 10 percent 
disabling.  

The veteran contends that an increased (compensable) 
evaluation for his scar residuals of shell fragment wounds to 
the left knee and thigh area is warranted.  For the following 
reasons and bases, the Board determines that the 
preponderance of the evidence is against the claim, and that 
his claim must be denied.  38 C.F.R. §§ 3.102, 4.3 (2000).

Historically, a January 1958 memorandum reveals that the 
veteran was in a training class when one of the booby traps 
exploded causing injury to his legs and thigh.  The report of 
an April 1958 VA examination (VAE) shows that the veteran 
suffered a penetrating wound of the left knee and thigh.  The 
examiner found that except for a small puncture scar on the 
mid medial aspect of the thigh, measuring 1/4 inch x 1/4 inch, 
healed, non-tender, and non-adherent, "I find no other 
evidence of clinical incapacity or disability."  The scar on 
the region of the left knee was no longer visible.  The 
diagnosis was "[I]njury as described above, with minimal or 
no residuals."  A May 1958 rating decision (RD) established 
service connection for scar residuals of shell fragment 
wounds to the left knee and thigh with retained foreign 
bodies, and assigned a zero percent rating under Diagnostic 
Code 7805.  

As indicated above, the veteran's VA outpatient treatment 
records show that he has repeatedly been assessed or 
diagnosed with osteoarthritis or DJD of the knee.  

Again, a private radiology report, dated August 1998, shows 
that metallic fragments were noted, and that minimal 
degenerative disease was seen in the knee manifested by 
minimal spurring in the patella.  "This is usual at this 
age.  The left thigh and knee are otherwise adequate.  There 
is no fracture, bone lesion or significant arthritis."  The 
impression was "minimal degenerative disease left knee, 
otherwise negative."

The report of an August 1998 VA scars examination is of 
record.  That report shows that, on physical examination, 
there was no evidence of scars in the left knee or left 
thigh.  There was no visible or palpable residual of any 
scars.  The veteran was noted to complain of tenderness to 
palpation of the left knee joint.  The pertinent diagnoses 
were no visible scars, no residual or evidence of skin 
laceration or wound in the left thigh or left knee, 
osteoarthritis of knee joints, and foreign body of the left 
knee soft tissue.  

However, we must point out that the veteran is service-
connected for scar residuals from his shell fragment wounds, 
and that limitation of motion due to these scar residuals is 
not shown.  Specifically, although he has been more recently 
assessed with osteoarthritis and DJD of the knee, there is no 
indication that any left knee or thigh scar impairs left knee 
movement.  In fact, the evidence shows only that there is no 
evidence of scars in the left knee or left thigh to be 
evaluated.  

As the preponderance of the evidence is against the veteran's 
claim, entitlement to an increased evaluation for shell 
fragment wounds to the left knee and thigh area must be 
denied.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2000).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2000).

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (BVA may affirm an RO conclusion that a claim 
does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1)).

The Board finds no evidence of an exceptional disability 
picture in this case.  The veteran has not required any 
periods of hospitalization for his service-connected 
condition.  There is no evidence in the claims file to 
suggest that marked interference with employment is the 
result this condition.  Thus, the Board finds that the 
absence of evidence presenting such exceptional circumstances 
preponderates against referring the claim for consideration 
of an extra-schedular rating for the service-connected 
disability.  The disability is appropriately rated under the 
schedular criteria.


	(CONTINUED ON NEXT PAGE)





ORDER


Entitlement to special monthly pension benefits based on the 
need for regular aid and attendance or at the housebound rate 
is denied.

Entitlement to compensable evaluation for scar residuals of 
shell fragment wounds to the left knee and thigh area, to 
include the issue of entitlement to an extraschedular 
evaluation, is denied.


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

